Exhibit 10.5 

 

Equity Pledge Agreement

 

This EQUITY PLEDGE AGREEMENT, (this “Agreement”), dated July 31, 2019, is made
in Tianjin, the People’s Republic of China (“PRC”) by and among:

 

Party A: Chain Cloud Mall Network and Technology (Tianjin) Co., Ltd.

 

A-19 Zhongguancun Kexin Industrial Park, Shuangjie Town, Beichen District,
Tianjin

 

Party B: Kai Xu;

 

Party C: Chain Cloud Mall E-commerce (Tianjin) Co., Ltd.

 

A-19 Zhongguancun Kexin Industrial Park, Shuangjie Town, Beichen District,
Tianjin

 

(Party B is referred to as “Pledgor” hereinafter; Party A is referred to as
“Pledgee” hereinafter; and either the Pledgor or the Pledgee is individually
referred to as a “Party” and collectively referred to as the “Parties”.)

 

Whereas,

 

(1)Chain Cloud Mall E-commerce (Tianjin) Co., Ltd. (“E-commerce Tianjin”) is a
limited liability company duly incorporated and validly existing under the PRC
laws, with the registered share capital of RMB 188.88 million.

 

(2)The Pledgor holds 10% of total equity interests of E-commerce Tianjin. The
amount of pledged debt equals the value of the Pledged Equity Interests as
defined below, together with obligations under the relevant agreements.

 

(3)The Pledgee is a wholly foreign owned company duly incorporated and existing
under the laws of the PRC.

 

(4)The Pledgee and E-commerce Tianjin entered into an Exclusive Technology
Consulting and Service Agreement on July 31, 2019 (“Services Agreement”).

 

(5)The Pledgor, E-commerce Tianjin and the Pledgee entered into an Exclusive
Purchase Option Agreement on July 31, 2019 (“Exclusive Purchase Option
Agreement”). In addition, the Pledgor delivered the Power of Attorney to the
Pledgee on July 31, 2019 (“Power of Attorney”, together with the Services
Agreements and Exclusive Purchase Option Agreement, collectively referred as
“Master Agreement”).

 

(6)In order to secure the Pledgor’s performance of his obligations under this
Agreement and the Master Agreement, and in order to ensure E-commerce Tianjin to
be able to perform its obligations under the Services Agreements, the Pledgor
hereby pledges all the equity interests held by him in E-commerce Tianjin as the
guaranty for his and/or E-commerce Tianjin’s performance of obligations under
the Master Agreement.

 



 

 

 

NOW, THEREFORE, the Parties hereby agree as follows through friendly
negotiations:

 

1.Definition

 

Unless otherwise specified herein, the following words shall have the meanings
as follows:

 

1.1Pledge Right: means the priority right the Pledgee owns, with respect to the
proceedings arising from selling at a discount, auction of, or selling off the
equity interests pledged by the Pledgor to the Pledgee.
   

1.2Pledged Equity Interests: means all the equity interests duly held by the
Pledgor in E-commerce Tianjin, i.e. 10% equity interests of E-commerce Tianjin,
as well as all the other rights created over it.
   

1.3Term of Pledge: means the period of term specified in Article 3 hereof.

 

1.4Event of Default: means any of the circumstances listed in Article 7 hereof.

 

1.5Notice of Default: means any notice issued by the Pledgee to the Pledgor in
accordance with this Agreement specifying an Event of Default.
   

2.Pledge Right and Scope of Guaranty

 

2.1The Pledgor agrees to pledge all the Pledged Equity Interests to the Pledgee
as the guaranty for his and/or E-commerce Tianjin’s performance of all the
obligations under the Master Agreement and all the liabilities of
indemnification to the Pledgee which may arise due to the invalidity or
cancellation of the Master Agreement. E-commerce Tianjin agrees with such equity
pledge arrangement.

 

2.2The effect of guaranty under the Master Agreement will not be prejudiced by
any amendment or change of the Master Agreement. The invalidity or cancellation
of the Master Agreement does not impair the validity of this Agreement. In the
event that the Master Agreement is deemed as invalid, or cancelled or revoked
for any reason, the Pledgee is entitled to realize its pledge right in
accordance with Article 8 hereof.
   

3.Creation and Term of Pledge



3.1The Pledge Right hereunder shall be reflected on the register of shareholders
and the capital contribution certificate in accordance with the form as attached
to this Agreement.





3.2The term of the Pledge Right is effective from the registration of pledge of
equity interests with the Administration for Industry and Commerce of the place
where E-commerce Tianjin is registered, till the day on which all the
obligations under the Master Agreement are fully performed (“Term of Pledge”).





3.3During the Term of Pledge, if the Pledgor and/or E-commerce Tianjin fails to
perform any obligation under or arising from the Master Agreement, the Pledgee
has the right to dispose of the Pledge Right in accordance with Article 8
hereof.
   

4.Possession of Pledge Certificates



4.1The Pledgor shall deliver the register of shareholders and capital
contribution certificate of E-commerce Tianjin which reflects the pledge of
equity interests as mentioned in above Article 3 within three (3) business days
from the execution of this Agreement, to the Pledgee for its possession, and the
Pledgee is obligated to keep the received pledge documents.
   

4.2The Pledgee is entitled to all the proceeds in cash including the dividends
and all the other non-cash proceeds arising from the Pledge Equity Interests
since July 31, 2019.





2

 

 

5.Representations and Warranties of the Pledgor



5.1The Pledgor is the legal owner of Pledged Equity Interests.

 

5.2Once the Pledgee intends to exercise the rights of the Pledgee under this
Agreement anytime, it shall be protected from any interference from any other
party.


5.3The Pledgee has the right to dispose of or transfer the Pledge Right in the
way as described hereunder.

 

5.4The Pledgor has never created any other pledge right or any other third party
right over the Pledged Equity Interests except towards the Pledgee.



6.Covenants from the Pledgor



6.1During the term of this Agreement, the Pledgor covenants to the Pledgee as
follows:



6.1.1Without prior written consent of the Pledgee, the Pledgor should not
transfer the Pledged Equity Interests, or create or allow creation of any new
pledge or any other security upon the Pledged Equity Interests which may impair
the rights and/or interest of the Pledgee, except for the transfer of Pledged
Equity Interests to the Pledgee or the person designated by the Pledgee in
accordance with the Exclusive Purchase Option Agreement.
   

6.1.2The Pledgor shall abide by and exercise all the provisions of laws and
regulations in relation to the pledge of rights, and shall present the Pledgee
any and all notices, directions or suggestions issued by related competent
authorities within two (2) days upon the receipt of such notices, directions or
suggestions, and shall comply with such notices, directions or suggestions, or
present its opposite opinions and representations regarding the above mentioned
issues according to the reasonable request of the Pledgee or with the consent
from the Pledgee;
   

6.1.3The Pledgor shall give prompt notice to the Pledgee regarding any
occurrence or received notice which may influence the Pledged Equity Interests
or any part of the Pledged Equity Interests held by the Pledgee, or may change
any warranties or obligations of the Pledgor under this Agreement or may
influence the performance of obligations by the Pledgor hereunder.
   

6.2The Pledgor agrees that, the right of the Pledgee to exercise of Pledge Right
hereunder in accordance with this Agreement, shall not be interfered or impaired
by any legal proceedings taken by the Pledgor, or the successor or designated
person of the Pledgor or any other person.


 



3

 

 

6.3The Pledgor warrants to the Pledgee that, in order to protect or consummate
the guaranty provided by this Agreement regarding the performance of the Master
Agreement, the Pledgor will faithfully sign, or cause any other party which is
materially related to the Pledge Right to sign, any and all right certificates
and deeds, and/or take, or cause any other party which is materially related to
the Pledge Right to take, any and all actions, reasonably required by the
Pledgee, and will facilitate the exercise of the rights and authorizations
granted to the Pledgee under this Agreement, enter into any change to related
equity certificate with the Pledgee or the Pledgee’s designated person
(individual/legal person), and provide to the Pledgee any and all notices,
orders and decisions as deemed necessary by the Pledgee.
   

6.4The Pledgor undertakes to the Pledgee he will abide by and perform all
representations, warranties and undertakings to protect the interests of the
Pledgee. The Pledgor shall indemnify the Pledgee any and all losses suffered by
the Pledgee due to the Pledgor’s failure or partial failure in performance of
his representations, warranties or undertakings.
   

6.5The Pledgor covenants to the Pledgee he assumes several and joint liabilities
with respect to the obligations hereunder.
   



6.6The Pledgor irrevocably agrees to waive the preemptive right with respect to
the Pledged Equity Interests pledged by other shareholders of E-commerce Tianjin
to the Pledgee, as well as the transfer of equity interests due to the exercise
of Pledge Right by the Pledgee.
   

7.Event of Default


 

7.1Any of the following is deemed as an Event of Default:



7.1.1E-commerce Tianjin fails to perform its obligations under the Master
Agreement;

 

7.1.2Any representation or warranty of the Pledgor under this Agreement is
substantially misleading or untrue, and/or the Pledgor breaches any of his
representations and warranties under this Agreement;

 

7.1.3The Pledgor breaches its covenants hereunder;

 

7.1.4The Pledgor breaches any provision hereof;

 

7.1.5Except that the Pledgor transfers the equity interests to the Pledgee or
the Pledgee’s designated person in accordance with the Exclusive Purchase Option
Agreement, the Pledgor waives the Pledged Equity Interests or transfers the
Pledged Equity Interests without the written consent from the Pledgee;
   

7.1.6Any external borrowings, guaranty, indemnification, undertakings or any
other liabilities of the Pledgor (1) is required to be repaid or exercised early
due to its default; or (2) is not repaid or exercised when due, which makes the
Pledgee reasonably believes that the ability of the Pledgor to perform his
obligations under this Agreement has been impaired.
   

7.1.7The Pledgor fails to repay general debts or other liabilities;

 



4

 

 

7.1.8This Agreement is deemed to be illegal with promulgation of related laws,
or the Pledgor is unable to continue to perform his obligations hereunder;


 

7.1.9The consent, permit, approval or authorization from the competent
authorities for making this Agreement enforceable, legal or valid is revoked,
suspended, invalidated or materially amended;


 

7.1.10Adverse change occur with respect to the assets of the Pledgor, which
makes the Pledgee reasonably believes that the ability of the Pledgor to perform
his obligations under this Agreement has been impaired.


 

7.1.11Successor of the Pledgor or E-commerce Tianjin can only perform part of,
or refuses to perform, its obligations under this Agreement.


 

7.1.12Other circumstances occur which make the Pledgee unable to exercise or
dispose of the Pledge Right in accordance with related laws.


 

7.2In the event that is aware of or discover that any issue described in the
above Article 7.1 or any other issue which may cause the occurrence of such
mentioned issues has occurred, the Pledgor shall give a prompt written notice to
the Pledgee.


 

7.3Unless that the Event of Default specified in above Article 7.1 has been
resolved to the satisfaction of the Pledgee, otherwise the Pledgee is entitled
to (not obligated to) serve a Notice of Default to the Pledgor immediately
following or any time after the occurrence of the Event of Default, to require
the Pledgor and E-commerce Tianjin to immediately perform its obligations under
the Master Agreement (including without limitation to payment of the due and
unpaid debts and other amounts payable under the Services Agreements) or dispose
of the Pledge Right in accordance with Article 8 hereof.


 

8.Exercise of Pledge Right



8.1Prior to the fulfillment of performance of the obligations under the Master
Agreement, the Pledgor should not transfer the Pledged Equity Interests without
the written consent of the Pledgee.


 

8.2In the event of occurrence of the Event of Default described in above Article
7, the Pledgee shall give a Notice of Default to the Pledgor when exercising the
Pledge Right. The Pledgee may exercise the right to dispose of the Pledge Right
at the same time of or any time after the service of the Notice of Default.


 



5

 

 

8.3The Pledgee has the right to sell in accordance with legal procedure or
dispose of in the other way allowed by law the Pledged Equity Interests
hereunder. If the Pledgee decides to exercise the Pledge Right, the Pledgor
undertakes to transfer all of his shareholder rights to the Pledgee for
exercise. In addition, the Pledgee has the priority to receive the proceedings
arising from selling at a discount, auction of, or selling off the equity
interests pledged by the Pledgor to the Pledgee according to the legal
proceedings.


 

8.4When the Pledgee is disposing of the Pledge Right in accordance with this
Agreement, the Pledgor should not create any obstacle, and shall provide any
necessary assistance to help the Pledgee to realize the Pledge Right.


 

9.Transfer of Agreement



9.1Unless with the prior consent from the Pledgee, the Pledgor has no right to
grant or transfer any of his rights and obligations hereunder.


 

9.2This Agreement is binding upon the Pledgor and his successor, as well as the
Pledgee, and its successors and assignees permitted by the Pledgee.
   

9.3The Pledgee is entitled to transfer any or all rights and obligations under
the Master Agreement to any person (individual/legal person) designated by it at
anytime. Under this circumstance, the assignee have the same rights and
obligations as the Pledgee under this Agreement, as if such rights and
obligations are granted to it as a party to this Agreement. When transferring
the rights and obligations under the Services Agreements, this Agreement, the
Exclusive Purchase Option Agreement and/or Power of Attorney, the Pledgor shall
sign any and all related agreement and/or documents as required by the Pledgee.


 

9.4With the change of pledgee due to the transfer, all the parties to the new
pledge shall enter into a new pledge contract, which shall be substantially same
to this Agreement in the content and to the satisfaction of the Pledgee.


 

10.Effectiveness and Termination



10.1This Agreement becomes effective on the date hereof. All Parties agree and
confirm that the terms and conditions hereof become effective since July 31,
2019.
   

10.2The Parties confirm that whether the pledge hereunder has been registered
and recorded or not will not impair the effectiveness and validity of this
Agreement.


 

10.3This Agreement will terminate two (2) years after the Pledgor and /or
E-commerce Tianjin no longer assume any liability under or arising from the
Master Agreement.
   



10.4Release of pledge shall be recorded accordingly on the register of
shareholders of E-commerce Tianjin and related deregistration formalities shall
be proceeded with at the Administration for Industry and Commerce of the place
where E-commerce Tianjin is registered.


 



6

 

 

11.Processing Fee and Other Costs



All fees and actual costs related to this Agreement, including not limited to
legal fees, processing fee, duty stamp and all the other related taxes and
expenses shall be borne by the Pledgor. If related taxes is borne by the Pledgee
in accordance with laws, then the Pledgor shall fully indemnify the Pledgee all
the taxes withheld by the Pledgee.

 

12.Force Majeure



12.1“Force Majeure Event” shall mean any event beyond the reasonable controls of
the Party so affected, which are unpredictable, unavoidable, irresistible even
if the affected Party takes a reasonable care, including but not limited to
governmental acts, Act of God, fires, explosion, geographical variations,
storms, floods, earthquakes, morning and evening tides, lightning or wars, riot,
strike, and any other such events that all Parties have reached a consensus
upon. However, any shortage of credits, funding or financing shall not be deemed
as the events beyond reasonable controls of the affected Party.
   

12.2In the event that the performance of this Agreement is delayed or
interrupted due to the said Force Majeure Event, the affected Party shall be
excused from any liability to the extent of the delayed or interrupted
performance. The affected Party which intends to seek exemption from its
obligations of performance under this Agreement or any provision of this
Agreement shall immediately inform the other Party of such a Force Majeure Event
and the measures it needs to take in order to complete its performance.


 

13.Dispute Resolution



13.1The formation, validity, performance and interpretation of this Agreement
and the disputes resolution under this Agreement shall be governed by the PRC
laws.
   

13.2The Parties shall strive to settle any dispute arising from or in connection
with this Agreement through friendly consultation. In case no settlement can be
reached through consultation within thirty (30) days after the request for
consultation is made by any Party, any Party can submit such matter to China
International Economic and Trade Arbitration Commission for arbitration in
accordance with its then effective rules. The arbitration shall take place in
Beijing. The arbitration award shall be final and binding upon all the Parties.


 

14.Notices



Notices or other communications required to be given by any Party pursuant to
this Agreement shall be made in writing and delivered personally or sent by mail
or facsimile transmission to the addresses of the other Parties set forth below
or other designated addresses notified by such other Parties to such Party from
time to time. The date when the notice is deemed to be duly served shall be
determined as the follows: (a) a notice delivered personally is deemed duly
served upon the delivery; (b) a notice sent by mail is deemed duly served on the
seventh (7th) day after the date when the air registered mail with postage
prepaid has been sent out (as is shown on the postmark), or the fourth (4th) day
after the delivery date to the internationally recognized courier service
agency; and (c) a notice sent by facsimile transmission is deemed duly served
upon the receipt time as is shown on the transmission confirmation of relevant
documents.

 



7

 

 

If to the Pledgee: Chain Cloud Mall Network and Technology (Tianjin) Co., Ltd.

 


Address:A-19 Zhongguancun Kexin Industrial Park, Shuangjie Town, Beichen
District, Tianjin

Phone: 86-

Attention: Yongning Jia

 

If to the Pledgor: Kai Xu

 

Address: A-19 Zhongguancun Kexin Industrial Park, Shuangjie Town, Beichen
District, Tianjin

Phone: 86-

 

15.Miscellaneous



15.1The headings contained in this Agreement are for the convenience of
reference only and shall not be used to interpret, explain or otherwise affect
the meaning of the provisions of this Agreement.
   

15.2The Parties agree to promptly execute any document and take any other action
reasonably necessary or advisable to perform provisions and purpose of this
Agreement.
   

15.3The Parties confirm that this Agreement shall, upon its effectiveness,
constitute the entire agreement and common understanding of the Parties with
respect to the subject matters herein and fully supersede all prior verbal
and/or written agreements and understandings with respect to the subject matters
herein.
   

15.4The Parties may amend and supplement this Agreement in writing. Any
amendment and/or supplement to this Agreement duly signed by the Parties is an
integral part of and has the same effect with this Agreement.
   

15.5Any Party’s failure to exercise the rights under this Agreement in time
shall not be deemed as its waiver of such rights and would not affect its future
exercise of such rights.
   

15.6If any provision of this Agreement is held void, invalid or unenforceable by
a court of competent jurisdiction, governmental agency or arbitration authority,
the validity, legality and enforceability of the other provisions hereof shall
not be affected or impaired in any way. The Parties shall cease performing such
void, invalid or unenforceable provisions and revise suchvoid, invalid or
unenforceable provisions only to the extent closest to the original intention
thereof to recover its validity or enforceability for such specific facts and
circumstances.
   

15.7Any schedule hereto is an integral part of and has the same effect with this
Agreement.
 

15.8This Agreement is made in five (5) originals with each Party holding one (1)
original. And other originals are submitted to the AIC for proceeding with the
formalities of registration of pledge of equity interests.
[No text below]

 



8

 

 

(Signature Page)

 

IN WITNESS THEREOF, each Party has signed or caused its legal representative to
sign this Agreement as of the date first written above.

 

Party A: Chain Cloud Mall Network and Technology (Tianjin) Co., Ltd

 

/s/ Chain Cloud Mall Network and Technology (Tianjin) Co., Ltd

 



(Seal of Chain Cloud Mall Network and Technology (Tianjin) Co., Ltd)

 

Signature of authorized representative: /s/ Yongning
Jia                                 

 

Party B: Kai Xu       By: /s/ Kai Xu  

  

Party C: Chain Cloud Mall E-commerce (Tianjin) Co., Ltd.

 

/s/ Chain Cloud Mall E-commerce (Tianjin) Co., Ltd.

 



(Seal of Chain Cloud Mall E-commerce (Tianjin) Co., Ltd.)

 

Signature page for the Equity Pledge Agreement

 



9

 

 

Schedule 1:

 

Register of Shareholders of Chain Cloud Mall E-commerce (Tianjin) Co., Ltd.

 

Name of Shareholder

 

Shareholding Percentage

  

Registration of Pledge

Zeyao Xue
   90%  In accordance with the Equity Pledge Agreement by and among Zeyao Xue,
Chain Cloud Mall Network and Technology (Tianjin) Co., Ltd and Chain Cloud Mall
E-commerce (Tianjin) Co., Ltd. dated July 31, 2019, Zeyao Xue has pledged all
the equity interests held by him to Chain Cloud Mall Network and Technology
(Tianjin) Co., Ltd.


Kai Xu

 

   10%  In accordance with the Equity Pledge Agreement by and among Kai Xu,
Chain Cloud Mall Network and Technology (Tianjin) Co., Ltd and Chain Cloud Mall
E-commerce (Tianjin) Co., Ltd. dated July 31, 2019, Kai Xu has pledged all the
equity interests held by him to Chain Cloud Mall Network and Technology
(Tianjin) Co., Ltd.


 

Chain Cloud Mall E-commerce (Tianjin) Co., Ltd.

 

 

                                                         (Seal )     

 

Legal representative (signature)

Date:                                              



 



10

 

 

Schedule 2:

 

Chain Cloud Mall E-commerce (Tianjin) Co., Ltd.

Capital Contribution Certificate (No.: 001)

 

Company: Chain Cloud Mall E-commerce (Tianjin) Co., Ltd.

Date of Incorporation: April 04, 2019

Registered Capital: RMB 188,880,000

Shareholder: Zeyao Xue

Shareholder Ownership of E-commerce Tianjin: 90% of all equity interest of Chain
Cloud Mall E-commerce (Tianjin) Co., Ltd.

 

In accordance with the Equity Pledge Agreement by and among Zeyao Xue, Chain
Cloud Mall Network and Technology (Tianjin) Co., Ltd and Chain Cloud Mall
E-commerce (Tianjin) Co., Ltd. dated July 31, 2019, Zeyao Xue has pledged all
the equity interests held by him to Chain Cloud Mall Network and Technology
(Tianjin) Co., Ltd.

 

  Chain Cloud Mall E-commerce (Tianjin) Co., Ltd.       Signature:
(Seal)                                                  Name: Yongning Jia  
Title: Legal representative   Date: July 31, 2019



 



11

 

 

Chain Cloud Mall E-commerce (Tianjin) Co., Ltd.

Capital Contribution Certificate (No.: 002)

 

Company: Chain Cloud Mall E-commerce (Tianjin) Co., Ltd.

Date of Incorporation: April 04, 2019

Registered Capital: RMB 188,880,000

Shareholder: Kai Xu

Shareholder Ownership of E-commerce Tianjin: 10% of all equity interest of Chain
Cloud Mall Network and Technology (Tianjin) Co., Ltd.

 

In accordance with the Equity Pledge Agreement by and among Kai Xu, Chain Cloud
Mall Network and Technology (Tianjin) Co., Ltd and Chain Cloud Mall E-commerce
(Tianjin) Co., Ltd. dated July 31, 2019, Kai Xu has pledged all the equity
interests held by him to Chain Cloud Mall Network and Technology (Tianjin) Co.,
Ltd.

 



  Chain Cloud Mall E-commerce (Tianjin) Co., Ltd. (seal)       Signature:
(Seal)                                                  Name: Yongning Jia  
Title: Legal Representative   Date: July 31, 2019

 

 

12



 

 